Citation Nr: 0120191	
Decision Date: 08/07/01    Archive Date: 08/14/01

DOCKET NO.  99-09 123	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES


1. Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
post traumatic stress disorder and, if so, whether the 
reopened claim should be granted.

2. Entitlement to service connection for arthritis of the 
hands, elbows, hips, knees, and back.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant
ATTORNEY FOR THE BOARD

D. J. Drucker, Counsel


INTRODUCTION

The veteran had active military service from December 1965 to 
February 1969.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a January 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama.  In April 2001, the veteran was afforded 
a hearing before the undersigned Member of the Board, at the 
RO.

The Board notes that, in an unappealed March 1983 decision, 
the RO denied the veteran's claims for service connection for 
a stomach condition, residuals of jungle rot, hives, cactus 
in the hands, and a nervous condition.  This determination is 
final and may not be reopened without evidence deemed to be 
new and material. Thereafter, in an unappealed April 1996 
decision, the RO denied the veteran's claim for service 
connection for post-traumatic stress disorder (PTSD).  Where 
a prior claim for service connection has been denied, and a 
current claim contains a different diagnosis (even one 
producing the same symptoms in the same anatomic system), a 
new decision on the merits is required.  See Ephraim v. 
Brown, 82 F.3d 399, 402 (Fed. Cir. 1996); but see Ashford v. 
Brown, 10 Vet. App. 120, 123 (1997) (a new etiological theory 
does not constitute a new claim).

The RO's April 1996 determination is final and may not be 
reopened without evidence deemed to be new and material.  The 
current appeal comes before the Board from a RO rating 
decision of January 1999 that again denied the claim of 
entitlement to service connection for PTSD.

The Board points out in this regard that, while it is not 
made clear in the record, it appears that, in October 1997, 
the RO reopened the veteran's claim, and then denied it in 
January 1999.  However, before the Board may reopen a 
previously denied claim, it must conduct an independent 
review of the evidence to determine whether new and material 
evidence has been submitted sufficient to reopen a prior 
final decision.  See Barnett v. Brown, 8 Vet. App. 1 (1995); 
83 F.3d 1380 (Fed.Cir. 1996).  Furthermore, if the Board 
finds that new and material evidence has not been submitted, 
it is unlawful for the Board to reopen the claim.  See 
McGinnis v. Brown, 4 Vet. App. 239, 244 (1993).  
Consequently, the first issue that must be addressed by the 
Board, regarding the issue of entitlement to service 
connection for PTSD, is whether the previously denied claim 
ought to be reopened.  38 U.S.C.A. § 5108 (West 1991).

At his Travel Board hearing, the veteran submitted medical 
literature pertinent to the effects of Agent Orange on 
disabilities associated with exposure to the herbicide.  In 
particular, he underlined passages associated with links 
between Agent Orange and diabetes, Type II, neurological 
disorders, multiple myeloma and skin cancer.  He also 
submitted VA outpatient treatment records reflecting that, in 
January 2001, he was diagnosed with non-insulin-dependent 
diabetes mellitus.  Through these submissions, the veteran 
may be seeking to raise claims of entitlement to service 
connection for diabetes, neurological disorders, multiple 
myeloma and skin cancer due to exposure to Agent Orange.  As 
such, the Board refers these matters to the RO for 
appropriate development and adjudication. 

Furthermore, in his October 1997 statement, the veteran 
asserted that his stomach disorder was aggravated by active 
military service, and referenced skin disorders manifested by 
dryness and flakiness on his face, head, and hands, and a 
mole-like disorder, hives, and jungle rot.  Although the 
unappealed March 1983 and April 1996 RO decisions denied 
service connection for a stomach disorder, to include as 
secondary to Agent Orange exposure, hives, residuals of 
jungle rot and cactus of the hands, the veteran may be 
seeking to reopen these claims.  These matters are also 
referred to the RO for appropriate consideration.

The matter of entitlement to service connection for arthritis 
of the hands, elbows, hips, knees, and back is addressed in 
the Remand section, below.

FINDINGS OF FACT

1. An unappealed April 1996 rating decision denied service 
connection for PTSD.

2. The evidence added to the record since the April 1996 
rating decision bears directly and substantially upon the 
specific matter under consideration regarding service 
connection for PTSD, and is so significant as to warrant 
consideration of the merits of the claim on appeal.


CONCLUSION OF LAW

Evidence received since the April 1996 rating decision is new 
and material; the claim for service connection for PTSD is 
reopened.  38 U.S.C.A. §§ 5108, 7105 (West 1991); 38 C.F.R. 
§§ 3.156(a), 3.303, 3.304 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The RO, in a decision dated April 1996, denied the veteran's 
claim of entitlement to service connection for PTSD.  The RO 
found at the time that there was no definite diagnosis of 
PTSD and no evidence of a verified stressor.  The veteran did 
not appeal that decision, and it became final.

The evidence of record at the time of the April 1996 RO 
decision that denied service connection for PTSD included the 
veteran's service medical records.  On a report of medical 
history completed prior to enlistment in September 1965, the 
veteran checked "no" to having frequent trouble sleeping, 
frequent or terrifying nightmares, depression or excessive 
worry, or nervous trouble.  When examined for enlistment into 
service that same day, a psychiatric abnormality was not 
found, and the veteran was found qualified for active 
service.  The veteran's service medical records are silent 
with regard to complaints of, or treatment for, a psychiatric 
disorder.  When he was examined for separation from service 
in February 1969, a psychiatric abnormality was not reported.  

VA outpatient records dated in March 1981 indicate that the 
veteran was a healthy young male who had "psychological 
traumatic experiences during the war" and that, even when he 
readjusted to civilian life, the sudden change was difficult 
for him.  He had nightmares and fear of rage, and was 
referred to the mental health clinic (MHC).  According to a 
MHC consultation report, the veteran reported many 
nightmares, sleep difficulty, flashbacks, and anger toward 
women. 

A January 1983 VA psychiatric examination report includes a 
diagnosis of post-traumatic neurosis.

VA medical records, dated from November 1994 to November 
1995, reflect diagnoses of PTSD. 

An August 1995 VA examination report for PTSD indicates that 
the veteran said he witnessed traumatic events such as people 
killing enemy soldiers, and blown up bodies.  The VA examiner 
said that, even though the veteran claimed to have PTSD 
symptoms, he failed to exhibit reexperiencing of traumatic 
events.  The veteran had vague symptoms of nightmares, but 
was unable to describe the flashbacks.  He also had little 
sleep difficulty and did not appear to be hypervigilant or to 
have psychological numbing to the traumatic event.  The Axis 
I diagnosis was deferred, with a need to rule out PTSD.

Psychological testing performed by VA in October 1995, and 
described in a November 1995 report, reflected findings of 
moderate combat exposure commensurate with the veteran's 
report of serving two years in Vietnam with the Navy Seabees.  
The results were considered highly suggestive of symptom 
exaggeration.  While, on some tests, the veteran reported 
severe difficulties with PTSD-related symptoms, he 
occasionally contradicted things he stated in the interview.  
That is, when interviewed, he was unable to identify things 
that caused sleep difficulty, but reported during testing 
before the interview that he had nightmares of his military 
experiences that caused him to wake in a cold sweat.  On the 
MMPI, the veteran produced an invalid profile.  The veteran's 
responses suggested that he had attempted to exaggerate his 
problems during the evaluation, and was consistent with the 
vague and confusing symptomological picture given in the 
clinical interview.  The examiner said the results should be 
interpreted to suggest that the veteran exaggerated his 
problems on the evaluation, rather than that he did not have 
any psychological problems.  A clear diagnosis could not be 
presented at the time.

As noted above, the April 1996 rating decision was final 
based upon the evidence then of record.  However, the claim 
will be reopened if new and material evidence is submitted.  
38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  If the Board 
determines that the evidence is new and material, the case is 
reopened and evaluated in light of all the evidence, both new 
and old.  Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).  
In making this determination, the Board must look at all of 
the evidence submitted since the time that the claim was 
finally disallowed on any basis, not only since the time that 
the claim was last disallowed on the merits.  In the present 
case, this means that the Board must look at all the evidence 
submitted since the April 1996 decision, which was the final 
adjudication that disallowed the veteran's claim.

New and material evidence means evidence not previously 
submitted to agency decision makers which bears directly and 
substantially upon the specific matter under consideration 
which is neither cumulative nor redundant and which by itself 
or in connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a). See 
Hodge v. West, 155 F.3d. 1356 (Fed. Cir. 1998).  Evidence 
that is solely cumulative or repetitious in character will 
not serve as a basis for reconsideration of a previous 
decision.  Moreover, Hodge stressed that under the regulation 
new evidence could be material if that evidence provides "a 
more complete picture of the circumstances surrounding the 
origin of a veteran's injury or disability, even where it 
will not eventually convince the Board to alter its rating 
decision."  Hodge v. West, 155 F.3d at 1363.

The RO received the veteran's application to reopen his claim 
in October 1997.  The evidence added to the record since the 
April 1996 rating action that declined to grant service 
connection for PTSD includes VA and private medical records, 
dated from 1981 to 2001, provided by the veteran and some 
duplicative of those previously considered, that reflect 
diagnoses of PTSD; service personnel and medical records, 
some duplicative of those previously received; a lay witness 
statement; and the veteran's oral and written statements.

Added to the record are Naval Personnel "Administrative 
Remarks "service records indicating that, in December 1967, 
the veteran was issued and authorized to wear the Vietnam 
Service Medal with Fleet Marine Force Combat Operations 
Insignia, for service aboard the U.S. Naval Mobile 
Construction Battalion Seventy-Four during the period from 
June 5, 1967, to January 25, 1968.  In November 1968, he was 
authorized to wear the Vietnam Service Medal with the First 
Marine Force Combat Operations Insignia and bronze star(s) 
for participation in campaigns while serving aboard the U.S. 
Naval Mobile Construction Battalion Seventy-Four from June 1, 
1967, to January 29, 1968 (Vietnam Counteroffensive Campaign, 
Phase III).

A May 1995 private initial psychiatric consultation report 
includes a diagnosis of PTSD and psychotic disorder, not 
otherwise specified, without a description of stressful 
events.

In October 1997, the RO received a lengthy stressor statement 
from the veteran.  He said he was attached to the MCB 74, 
initially arrived at Red Beach, Da Nang, and his job as a 
heavy equipment operator, 3rd class, was to construct roads, 
repair and blow up bridges, and help with the building of ASP 
1 (the largest ammunitions supply point in Da Nang).  The 
unit supported the 1st Marine Division, the 1st Marine Air 
Wing, the 1st Force Service Regiment, and the 3rd Marine 
Amphibian Force.  His unit helped to build a road to Marble 
Mountain but was constantly harassed by the enemy.  He said 
he loaded body bags and took them to the morgue, but was told 
not to identify the bodies.  He related that, in June 1967, 
his unit found a Marine nailed to a tree and skinned alive by 
the enemy. The veteran was also ordered to move approximately 
300 to 500 drums of Agent Orange, without masks or eye 
protection.  He described an occasion when, while on a 
security watch, he received incoming artillery fire, was told 
to return fire, and shot twice, and two North Vietnamese 
women were found dead.  The veteran said his unit did support 
work and building at Camp Tien Sha, Tien Sha, and Museum 
Ramps and White Elephant.  While constructing a helicopter 
pad in Da Nang in December 1967, his unit was subjected to 
enemy attack that injured and killed American and enemy 
soldiers.  In mid 1968 he was deployed to Chu Lai and, in 
August 1968, he was exposed to additional mortar and rocket 
fire.

A December 1997 VA outpatient record submitted by the veteran 
indicates that he served in Vietnam from 1967 to 1969 and was 
a member of the Seabees.  The record further indicates that 
the veteran was in Vietnam during the Tet Offensive and 
attacked by the North Vietnamese Army during his second tour 
of duty.  He complained of sleep difficulty, nightmares, 
irritability, rage, social isolation, depression, multiple 
marriages, and inability to work since 1995.  He was a truck 
driver.  The veteran described auditory hallucinations.  As 
long as he took his prescribed medications, he did fairly 
well unless he was provoked.  He also reported chronic 
fatigue.  The clinical impression was chronic and severe PTSD 
with psychotic features.

A September 1998 VA examination report for PTSD indicates 
that the veteran described nightly flashbacks and nightmares 
of combat-related situations.  He was distrustful of others 
and hypervigilant, and had an exaggerated startle response.  
The veteran was socially isolated and was easily excited and 
alarmed for no reason.  He tried to avoid thoughts and 
feelings associated with Vietnam traumas.  The Axis I 
diagnosis was chronic PTSD.

Also added to the record is an April 1999 statement from 
W.E.B., a retired member of the U.S. Air Force, who stated 
that he was stationed at Da Nang Air Force Base in 1968 and 
had several dealings with the U.S. Navy (Seabees).  W.E.B. 
said that the 74th Unit built the ASP 1 for the Air Force and 
was at Monkey Mountain and Marble Mountain (Hill 327).  While 
stationed at Da Nang, W.E.B. reported exposure to constant 
mortar and rocket fire, and said that the Seabees were 
exposed to nightly small arms fire from villagers and 
traveled Vietnam from the Demilitarized Zone (DMZ) to the 
South. 

The veteran also submitted medical literature regarding PTSD 
and the use of service departments to verify stressful events 
in service.

At his April 2001 Travel Board hearing, the veteran testified 
to having problems with close relationships to women and said 
he was married and divorced six times.  He related that, in 
service, he performed two tours of duty in Vietnam and was 
part of a Mobile Construction Battalion.  His duties included 
providing support to the Marine Corps and Army by laying 
roads and airstrips and detonating mines.  In 1965 or 1966, 
the veteran said his close friend Marvin Shields, who was 
stationed in Chu Lai, was killed.  The veteran described 
shooting two enemy civilians who were women and related his 
mistrust of women to this event.  In Con Thieu he was 
assigned to a body bag detail for approximately one month.  
In his second tour, he was assigned to Dong Ha that was 
between Quang Tri and the DMZ and his camp was subjected to 
enemy attack.  As Seabees were not combat soldiers, the 
veteran said he was a "sitting duck" and could not shoot 
the enemy.  He reported flashbacks of combat-related events, 
lived alone and did not clean his home, but paid his bills on 
time.  Post service, he reported having "uncontrollable 
rage", got into fights, and was distrustful of others.  VA 
and private psychological and psychiatric treatment included 
prescribed medication.  

The evidence received since the April 1996 decision consists 
of VA medical records and reports and the veteran's oral and 
written statements regarding his PTSD that are new and do 
bear directly on the question of whether this evidence 
provides a more complete picture of the veteran's disability 
and its origin and, thus, do bear directly and substantially 
upon the specific matter under consideration; this evidence 
is so significant as to warrant consideration of the merits 
of the claim on appeal.  See Hodge, supra.  Thus, this 
evidence is new and, therefore, reopens the veteran's claim 
of entitlement to service connection for PTSD.  38 U.S.C.A. 
§§ 5108, 7105; 38 C.F.R. § 3.156(a); Hodge, supra.

ORDER

New and material evidence having been submitted, the 
application to reopen the claim of entitlement to service 
connection for PTSD is granted.


REMAND

The veteran seeks service connection for PTSD.  Service 
connection for PTSD requires medical evidence diagnosing the 
condition in accordance with 38 C.F.R. § 4.125(a); a link, 
established by medical evidence, between current symptoms and 
an inservice stressor; and credible supporting evidence that 
the claimed inservice stressor occurred.  See 38 C.F.R. § 
3.304(f) (2000); Anglin v. West, 11 Vet. App. 361, 367 
(1998); Gaines v. West, 11 Vet. App. 353, 357 (1998), Cohen 
v. Brown, 10 Vet. App. 128, 138 (1997); Suozzi v. Brown, 10 
Vet. App. 307 (1997).  The diagnosis of PTSD must comply with 
the criteria set forth in DSM-IV.  See generally Cohen v. 
Brown, supra; 38 C.F.R. § 4.125 (2000).  If the evidence 
establishes that the veteran engaged in combat with the enemy 
and the claimed stressor is related to that combat, in the 
absence of clear and convincing evidence to the contrary, and 
provided that the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the veteran's 
service, the veteran's lay testimony alone may establish the 
occurrence of the claimed inservice stressor.  38 C.F.R. § 
3.304(f).

The ordinary meaning of the phrase "engaged in combat with 
the enemy," as used in 38 U.S.C.A. § 1154(b) (West 1991), 
requires that a veteran have participated in events 
constituting an actual fight or encounter with a military foe 
or hostile unit or instrumentality.  VAOPGCPREC 12-99.  Where 
a determination is made that the veteran did not engage in 
combat with the enemy, or the claimed stressor is not related 
to combat, the veteran's lay testimony alone will not be 
enough to establish the occurrence of the alleged stressor.  
See Moreau v. Brown, 9 Vet. App. 389, 395 (1996); Dizoglio v. 
Brown, 9 Vet. App. 163, 166 (1996).  In such cases, the 
record must contain corroborative evidence that substantiates 
or verifies the veteran's testimony or statements as to the 
occurrence of the claimed stressor.  See West v. Brown, 7 
Vet. App. 70, 76 (1994); Zarycki v. Brown, 6 Vet. App. 91, 98 
(1993).

The veteran has contended that he has PTSD as a result of 
active military service that included two tours of duty in 
Southeast Asia during the Vietnam Era.  He reported that he 
was assigned to the U.S. Mobile Construction Battalion, 74, 
and his duties included providing support to the Marine Corps 
and Army by building roads, laying airstrips, and helping to 
detonate mines.  Although the RO has made several attempts to 
elicit sufficient information from the veteran so as to 
secure pertinent service records, and has made contacts with 
the service department, no evidence to corroborate the 
claimed stressors has been generated. 

A review of the file reveals that the veteran has been 
variously diagnosed with post-traumatic stress neurosis 
(according to a VA January 1983 outpatient record) and with 
PTSD on VA outpatient mental hygiene records dated in 
November 1994, May 1995, and April 1996.  A December 1997 VA 
outpatient record diagnosed severe and chronic PTSD with 
psychotic features, although in November 1998, the veteran's 
PTSD was reported as moderate and, in January 2001, he was 
noted to be doing fine with no complications.  Further, the 
Board notes that PTSD was also diagnosed on VA examination in 
September 1998.  

In his oral testimony and written statements, the veteran 
asserted that he was exposed to several stressful incidents 
in service.  He was assigned to the Mobile Construction 
Battalion, 74, as a heavy equipment operator, that provided 
support to the 1st Marine Division, the 1st Marine Air Wing, 
the 1st Force Service Regiment and the 3rd Marine Amphibian 
Force.  The unit helped build a road to Marble Mountain, but 
was constantly attacked.  He reported that in 1965 or 1966, 
his close friend Marvin Shields, who was stationed in Chu 
Lai, was killed.  The veteran said that, while stationed in 
Con Thieu, his unit was attacked by enemy forces and he was 
assigned to a "body bag detail" for approximately one 
month, in which he transported deceased soldiers' bodies to 
the morgue.  He described witnessing an incident in which 
several soldiers tortured a civilian woman considered to be 
an enemy.  While on security watch and fired upon, he was 
ordered to return fire and killed two North Vietnamese women.  
His unit was repeatedly shot at in Da Nang, while building a 
helicopter pad, and was involved in an underground bombing 
attack to the"Black Cats" Division.  During his second tour 
of duty, the veteran said he was assigned to Dong Ha that was 
between Quang Tri and the DMZ.  He described an incident in 
which his unit built an underground village for the 
1st Calvary in Laos and was attacked.  He testified that, as 
a Seabee, he was a "sitting duck" and was told he could not 
shoot the enemy because Seabees were non-combat forces.   

In support of his claim, in April 1999, the veteran submitted 
a statement from W.E.D., a retired U.S. Air Force soldier, 
who said he was stationed at Da Nang Air Force Base in 1968, 
dealt with the U.S. Navy (Seabees) and that the 74th Unit 
built the "ASP 1" for the Air Force.  He said the unit was 
at Monkey Mt. and at the bottom of Marble Mt. (Hill 327).  
While stationed in Da Nang, W.E.D., said it was hit with 
nightly rocket and mortar attacks.  He indicated that the 
74th Seabee Unit was exposed to nightly small arms fire and 
traveled from the entire length of Vietnam, from the DMZ in 
the north to the south

The RO has not referred this claim for verification of the 
stressful incidents, related by the veteran, to the U.S. 
Armed Forces Service Center for Research of Unit Records 
(USASCRUR) (formerly the Environmental Support Group).  
Accordingly, the Board finds that the RO should forward to 
the USASCRUR comprehensive and detailed information regarding 
the stressful events claimed to have been experienced by the 
veteran during service from 1965 to 1969.  Although the 
veteran has provided some information regarding his claimed 
stressors, the RO should make an additional request to the 
veteran for more details prior to forwarding this information 
to USASCRUR.

In adjudicating a claim for service connection for PTSD, the 
Board is required to evaluate the supporting evidence in 
light of the places, types, and circumstances of service, as 
evidenced by the veteran's military records, and all 
pertinent medical and lay evidence.  38 U.S.C.A. § 1154(b); 
38 C.F.R. § 3.304(f) (1993); see Hayes v. Brown, 5 Vet. App. 
60, 66 (1993).  As noted, service connection for PTSD 
requires: (1) medical evidence diagnosing the condition in 
according with 38 C.F.R. § 4.125(a); (2) credible supporting 
evidence that the claimed inservice stressor actually 
occurred; and (3) a link, established by medical evidence, 
between the current symptoms and the claimed inservice 
stressor.  38 C.F. R. § 3.304(f) (2000).  See Cohen v. Brown, 
19 Vet. App. 128 (1997).  See also Zarycki v. Brown, 6 Vet. 
App. 91, 97 (1993).

In West v. Brown, 7 Vet. App. 70 (1994), the Court elaborated 
on the analysis in its Zarycki decision.  In Zarycki, the 
Court had held that, in addition to demonstrating the 
existence of one or more stressors, the facts must also 
establish that any such stressful event was sufficient to 
give rise to PTSD.  In West, the Court held that the 
sufficiency of the stressor is a medical determination, and 
therefore adjudicators may not render a determination on that 
point in the absence of independent medical evidence.  The 
Court also held, in West, that a psychiatric examination for 
the purpose of establishing the existence of PTSD was 
inadequate for rating purposes where the examiners had 
relied, in pertinent part, upon events whose existence the 
Board had previously rejected.

Based upon the holdings in Zarycki and West, it appears that, 
in approaching a claim for service connection for PTSD, the 
question of the existence of an event claimed as a 
recognizable stressor must be resolved by adjudication 
personnel.  If the adjudicators conclude that the record 
establishes the existence of such a stressor or stressors, 
then, and only then, the case should be referred for a 
medical examination to determine the sufficiency of the 
stressor(s) and whether the remaining elements required to 
support the diagnosis of PTSD have been met.  In such a 
referral, the adjudicators should specify to the examiner 
precisely what stressors have been accepted as established by 
the record, and the medical examiner must be instructed that 
only those events may be considered in determining whether 
stressors to which the veteran was exposed during service 
were of sufficient severity as to have resulted in current 
psychiatric symptoms.

In other words, if the adjudicators determine that the 
existence of an alleged stressor or stressors in service is 
not established by the record, a medical examination to 
determine whether there is a diagnosis of PTSD due to service 
would be pointless. Likewise, if the examiner renders a 
diagnosis of PTSD that is not clearly based upon stressors in 
service whose existence the adjudicators have accepted, the 
examination would be inadequate for rating purposes.  See 
Cohen, supra, 10 Vet. App. at 145 (holding that "[a]n 
opinion by a mental health professional based on a post-
service examination of the veteran cannot be used to 
establish the occurrence of the stressor").

On the present record, there is medical evidence of a 
diagnosis of PTSD, and it has been linked to service (but not 
to verified stressors).  Moreover, the veteran's assertion as 
to stressors in service is sufficient to pursue his claim.  
As to that third requirement for service connection, i.e., 
credible supporting evidence that the claimed stressors 
actually occurred, there has not yet been an attempt to have 
the veteran's alleged stressors verified by the USASCRUR or 
other credible sources.  

It is unclear whether all of the veteran's service personnel 
records have been obtained.  In an August 28, 1998, response 
to the RO's request for service personnel records, the 
National Personnel Records Center (NPRC) said that the record 
needed to respond to the RO's request was charged out, and a 
reply would be forthcoming as soon as possible.  However, a 
later-dated response from NPRC is not of record. 

Further, an April 1999 letter to the RO from a Member of 
Congress indicates that the veteran served in the Persian 
Gulf War, but there are no service records associated with 
the claims file that document such service.  Thus, the RO 
should attempt to verify all the veteran's periods of active 
service and request all records pertinent to such service 
from the NPRC.

According to the Naval Personnel "Administrative Remarks", 
in December 1967, the veteran was issued and authorized to 
wear the Vietnam Service Medal with Fleet Marine Force Combat 
Operations Insignia for service aboard the U.S. Naval Mobile 
Construction Battalion Seventy-Four during the period from 
June 5, 1967, to January 25, 1968.  In November 1968, the 
records show he was authorized to wear the Vietnam Service 
Medal with the First Marine Force Combat Operations Insignia 
and bronze star(s) for participation in campaigns while 
serving aboard the U.S. Naval Mobile Construction Battalion 
Seventy-Four from June 1, 1967, to January 29, 1968 (Vietnam 
Counteroffensive Campaign, Phase III)

If indicated, i.e., in the event that the USASCRUR response, 
or other information received by the RO, documents one or 
more verified stressors, the RO should then reschedule a VA 
psychiatric examination to confirm or reject the PTSD 
diagnosis in light of such stressor evidence.

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  This law 
redefines the obligations of VA with respect to the duty to 
assist in developing claims and includes an enhanced duty to 
notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  This law 
also eliminates the concept of a well-grounded claim and 
supersedes the decision of the United States Court of Appeals 
for Veterans Claims in Morton v. West, 12 Vet. App. 477 
(1999), withdrawn sub nom. Morton v. Gober, 14 Vet. App. 174 
(2000) (per curiam order), which had held that VA cannot 
assist in the development of a claim that is not well 
grounded.  This change in the law is applicable to all claims 
filed on or after the date of enactment of the VCAA, or filed 
before the date of enactment and not yet final as of that 
date.  VCAA § 7(a), 114 Stat. 2096, 2099-2100 (2000).  See 
generally Holliday v. Principi, 14 Vet. App. 280 (2001); 
see also Karnas v. Derwinski, 1 Vet. App. 308 (1991).

Because of the change in the law brought about by the VCAA, a 
remand in this case is required for compliance with the 
notice and duty to assist provisions contained in the new 
law.  In addition, because the RO has not yet considered 
whether any additional notification or development action is 
required under the VCAA, it would be potentially prejudicial 
to the appellant if the Board were to proceed to issue a 
decision at this time.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); VAOGCPREC 16-92 (July 24, 1992) (published at 57 Fed. 
Reg. 49,747 (1992)). 

The record also reflects that the veteran may be receiving 
ongoing psychiatric treatment, and that copies of clinical 
records of such treatment have not been associated with the 
claims file.  Specifically, in this regard, only VA 
outpatient records, dated from 1981 to 1995, and copies of 
records provided by the veteran dated to January 2001, are in 
the file, but it does not appear that the RO requested all 
pertinent medical records from VA medical centers in 
Pensacola, Florida; Toledo, Ohio; and Montgomery, Tuskegee, 
and Dothan, Alabama.  See Bell v. Derwinski, 2 Vet. App. 611 
(1992).  The veteran also testified to receiving treatment at 
the Charter Woods Hospital and, more recently, from Dr. Jacob 
Jacobs, a private psychologist in Dothan, Alabama.  The RO 
should seek such records from appropriate VA medical centers 
as well as any pertinent private medical records identified 
by the veteran. 

The Board wishes to emphasize that, "[t]he duty to assist in 
the development and adjudication of a claim is not a one way 
street."  Wamhoff v. Brown, 8 Vet. App. 517, 522 (1996).  
"If a veteran wishes help, he cannot passively wait for it 
in those circumstances where he may or should have 
information that is essential in obtaining the putative 
evidence."  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991). 
See also Olson v. Principi, 3 Vet. App. 480, 483 (1992).  
Clearly, therefore, it is incumbent upon the veteran to 
cooperate in any way that would facilitate the RO's efforts 
in developing this claim, to include providing specific 
stressor information, and reporting for an examination if the 
RO determines it is necessary.

In addition, at his hearing, the veteran reported that he 
received Social Security Administration (SSA) disability 
benefits, due to a psychiatric disability, which he 
identified as paranoid schizophrenia.  A review of the file 
reveals that a copy of the SSA award decision and the records 
considered by the SSA in reaching its determination are not 
of record.  The court has held that, where VA has notice that 
the appellant is receiving disability benefits from SSA, and 
the records from the agency may be relevant, there is a duty 
to acquire a copy of the decision granting SSA disability 
benefits, and the supporting medical documents on which the 
decision was based.  See Baker v. West, 11 Vet. App. 163 
(1998) and Hayes v. Brown, 9 Vet. App. 67 (1996).  Further, 
the court recently concluded, in the case of Tetro v. Gober, 
14 Vet. App. 110 (2000), that VA has the duty to request 
information and pertinent records from other federal 
agencies, when on notice that such information exists.

Finally, as to the veteran's claim of entitlement to service 
connection for arthritis of the hands, knees, hips, elbows 
and back, the Board notes that, in January 1999, the RO 
denied the claim on the basis that it was not well grounded.  
In light of the recent change in law set forth in the VCAA, 
and in view of the fact that the SSA records must be obtained 
prior to consideration of the issues on appeal, the Board 
will defer its consideration of this matter. 

Accordingly, this case is REMANDED for the following action:

1. The RO should make another attempt to 
secure all the veteran's service personnel 
and medical records from NPRC and through 
the Naval Reserve Manpower Center, 
Bainbridge, Maryland 21905, and other 
appropriate State and Federal agencies.  
The RO should also attempt to verify the 
veteran's periods of active and reserve 
service, including whether the veteran 
served during the Persian Gulf War.  All 
requests for records and responses 
received should be associated with the 
claims file.

2. The RO should contact the Social Security 
Administration and request copies of all 
medical records that were considered in 
the veteran's claim for disability 
benefits (and subsequent disability 
determination evaluations) as well as a 
copy of the administrative decision.  All 
records obtained should be associated with 
the claims file.

3. The veteran should be requested to provide 
the names, addresses, and approximate 
dates of treatment for all health care 
providers who may possess additional 
records pertinent to his claims since 
1996.  When the requested information and 
any necessary authorizations have been 
received, the RO should attempt to obtain 
copies of all indicated records and 
associate them with the claims file.  In 
any event, the RO should request medical 
records regarding the veteran's treatment 
from the VA medical centers in Pensacola, 
Florida; Toledo, Ohio; and Dothan, 
Tuskegee, and Montgomery, Alabama. The RO 
should also request records regarding the 
veteran's treatment from the Charter Woods 
Hospital; and from Dr. Jacob Jacobs in 
Dothan, Alabama.  All requests for records 
and responses received should be 
associated with the claims file. 

4. The RO should assist the veteran in 
developing the credible supporting 
evidence needed to confirm that the 
stressful events that he has alleged 
occurred in service actually did occur.  
The veteran should be allowed a reasonable 
amount of time to submit the necessary 
evidence or to provide the necessary 
release forms for any private medical 
records so that the RO may assist him in 
obtaining the records.  The RO should also 
attempt to obtain all VA treatment 
records, if any, that pertain to a 
psychiatric disorder or arthritis and that 
are not already in the claims file.

5. The RO also should review the file and 
prepare a summary of the claimed stressors 
including the veteran's alleged death of 
his friend Marvin Shields, stationed in 
Chu Lai in approximately 1965 or 1966; 
exposure to rocket and mortar fire in Dong 
Ha and Da Nang and his assignment to body-
bag soldiers in Con Thieu.  The summary 
and all associated documents, to include 
the veteran's DD Form 214 and Naval 
Personnel "Administrative Remarks" 
records and his stressor statement should 
be sent to U.S. Armed Services Center for 
Research of Unit Records (USASCRUR), 7798 
Cissna Road, Springfield, Virginia 22150-
3197.  USASCRUR should be requested to 
provide any information that might 
corroborate the veteran's alleged 
inservice stressors, including unit 
histories.

6. Thereafter, if, and only if, the RO 
determines that plausible medical evidence 
of a link or connection between in-service 
events and current diagnoses of PTSD has 
been submitted, the RO should assist the 
veteran with any further development of 
the evidence that may be needed pursuant 
to the statutory duty to assist under 
38 U.S.C. §§ 5103 and 5103(a).  This 
assistance may include scheduling the 
veteran for a VA psychiatric examination 
by an examiner who has first reviewed the 
claims file and service medical records.  
For the purposes of the claim, an examiner 
should clarify whether a diagnosis of 
PTSD, or another psychiatric disorder if 
any, conforms to the American Psychiatric 
Association: Diagnostic and Statistical 
Manual of Mental Disorders, 4th Edition 
(1994) (DSM-IV) criteria for that disorder 
and, if present, whether it is as likely 
as not related to the veteran's verified 
stressors in service.  The examiner is 
requested to render an opinion as to 
whether it is at least as likely as not 
that any currently-diagnosed mental 
disorder is a result of service.

7. The RO must then review the claims file 
and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied. 

8. Thereafter, the RO should readjudicate the 
veteran's claims for entitlement to 
service connection for PTSD and arthritis 
of the hands, elbows, hips, knees and 
back.  If the benefits sought on appeal 
remains denied, the appellant and the 
appellant's representative, if any, should 
be provided a supplemental statement of 
the case (SSOC).  The SSOC must contain 
notice of all relevant actions taken on 
the claims for benefits, to include a 
summary of the evidence and applicable law 
and regulations considered pertinent to 
the issues currently on appeal.  An 
appropriate period of time should be 
allowed for response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.




		
	ANDREW J. MULLEN
	Member, Board of Veterans' Appeals



 


